                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 IRAN AMANDAH,

                       Plaintiff,
                                                   Case No. 19-CV-1607-JPS
 v.

 ALRO STEEL CORPORATION,
                                                                   ORDER
                       Defendant.


         On November 1, 2019, plaintiff Iran Amandah (“Amandah”) filed a

complaint in this action alleging violations of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., and Wisconsin wage and hour laws,

including Wis. Stat. §§ 104.01, 103.01 et seq.; Wis. Admin. Code §§ DWD

272.001, 274.01 et seq.. (Docket #1). The defendant in this case is Alro Steel

Corporation (“Alro”), a steel distribution company that has warehouses

throughout the nation. Amandah, a former employee, seeks to bring his

FLSA claim on a class basis, which in the parlance of the FLSA is called a

collective action. See 29 U.S.C. § 216(b). On February 20, 2020, Amandah

filed a motion for conditional certification of his FLSA claim as a collective

action. (Docket #11). That motion is now fully briefed. For the reasons stated

below, Amandah’s motion for conditional certification will be denied.

1.       RELEVANT FACTS

         Alro is a steel distribution company that operates 73 warehouses

across twelve states, including one in Wauwatosa, Wisconsin (“the

Wauwatosa Warehouse”). Approximately 1500 employees work across

these 73 warehouses.




     Case 2:19-cv-01607-JPS Filed 08/21/20 Page 1 of 8 Document 23
       Amandah worked at the Wauwatosa Warehouse as a Saw Operator

or Machine Operator between February and October 2019. Like other Alro

employees at these warehouses, Amandah was an hourly-paid, non-

exempt employee. In order to carry out his duties at the warehouse, which

involved cutting steel, Amandah was required to don certain protective

gear including gloves, Kevlar arm protectors, a hard hat, and goggles. It

takes approximately one minute to don the protective gear. Amandah also

wore a uniform that consisted of pants, a shirt, and work boots. Like other

employees, Amandah had the option of either coming to work in his

uniform, or changing in the workplace’s locker rooms, which were just off

of the work floor and near the time station where employees punched in.

       Alro trained its employees on a concept called “Alro Time,” which

encouraged promptness at work. New employees learned about “Alro

Time” during a three- to four-week onboarding period. The Onboarder’s

Manual explains,

       Be on time EVERY day.
       ...

       We do not expect you to arrive to work 15 minutes early every
       day, but if you have a meeting or will be off-site, the
       expectation is that you arrive 15 minutes early. You will then
       be ready to start on time. If you need to change at work, get
       coffee/water, then you need to arrive early so that you are at
       your work station ready to go on time.

(Docket #15-2 at 71). The Code of Conduct further provides that “it is Alro’s

expectation that you will. . .be early for all scheduled activities.” Id. at 72.

       Alro conducted daily, pre-shift meetings at each of its warehouses,

which all employees were required to attend. Id. at 50:20–22. Consistent

with “Alro Time,” which asked its employees to “arrive 15 minutes early”



                            Page 2 of 8
  Case 2:19-cv-01607-JPS Filed 08/21/20 Page 2 of 8 Document 23
if they have a meeting, employees at Alro, in theory, were expected to arrive

at work 15 minutes early every day. However, in a somewhat contradictory

manner, the handbook advised that employees

        “[P]unch in” no more than ten (10) minutes before your
       scheduled start time, as the Time and Attendance System will
       automatically round your punch time to your scheduled start
       time. Only supervisors may approve or confirm an earlier
       start time on a particular day for which you will be paid from
       that modified start time. Supervisors shall monitor punch
       times to make sure that employees are not working either
       before scheduled start or [after] stop times without
       authorization. Performing work and/or training without
       supervisor knowledge and written approval will be grounds
       for discipline.

(Docket #14-1 at 12). Alro made clear that “[w]orking overtime without

prior written authorization may result in disciplinary action.” Id. at 14.

       Ronald Sloan (“Sloan”), a supervisor who conducted onboarding

training at the Wauwatosa Warehouse, agreed that it was his “expectation

that once somebody punched in, they would immediately go to work[.]”

(Docket #15-1 at 57:13–16). However, he also reiterated that arriving 15

minutes early was not mandatory, but rather part of the Alro culture. Id. at

68. He explained that this fifteen-minute recommendation might, in

actuality, be ten minutes, or five minutes, or however long was necessary

for an employee to change into his or her uniform, use the restroom, or get

coffee before the shift actually began. Id. at 68:11–22.

       During the statutory period, Alro employees were required to enter

their work hours in a digital timekeeping system called Kronos. Kronos

documented the times at which employees began work, left work, started

their breaks, and ended their breaks. Alro calculated its employees’ hours

for compensation purposes “by determining the number of hours


                            Page 3 of 8
  Case 2:19-cv-01607-JPS Filed 08/21/20 Page 3 of 8 Document 23
between the employee’s scheduled start time and the time he punched

out, and deducting 30 minutes for an unpaid paid [sic] lunch period.”

(Docket #15-3 at 5). In other words, Alro did not “count” the time that its

employees arrived before their shift to begin the day, even though this

would have been a near-daily occurrence by the terms of Alro’s own

policies and practices. Aside from this, however, there is no indication that

Alro rounded up its employees’ start times if they were tardy to work, nor

is there any indication that Alro rounded down its employees’ punch-out

times if their shifts ran late. There is also no indication that Alro disciplined

employees who did not arrive to work, or punch in, 15 minutes early.

Indeed, Amandah only punched in 15 minutes early approximately seven

times in an eight-month period, and never received discipline.

2.       ANALYSIS

         2.1   Conditional Certification

         Conditional certification of a collective action is distinct from the

procedure normally applied to class litigation under Federal Rule of Civil

Procedure 23. Woods v. N.Y. Life Ins. Co., 686 F.2d 578, 579–80 (7th Cir. 1982).

In an FLSA action, class members must “opt in to be bound, while [Rule 23

class members] must opt out not to be bound.” Id. Conditional certification

enables notification to putative class members so that they may

affirmatively opt in to the collective action and class discovery may be

taken. 29 U.S.C. § 216(b); Woods, 686 F.2d at 579–80. Once this is done, the

plaintiff can move for final, full certification of the collective action, at

which point the Court will “reevaluate the conditional certification ‘to

determine whether there is sufficient similarity between the named and

opt-in plaintiffs to allow the matter to proceed to trial on a collective basis.’”

Jirak v. Abbott Labs., Inc., 566 F. Supp. 2d 845, 848 (N.D. Ill. 2008) (citing and


                               Page 4 of 8
     Case 2:19-cv-01607-JPS Filed 08/21/20 Page 4 of 8 Document 23
quoting Heckler v. D.K. Funding, LLC, 313 F. Supp. 2d 777, 779 (N.D. Ill.

2007)).

          For conditional certification, the plaintiff must only make “a minimal

showing that others in the potential class are similarly situated,” Mielke v.

Laidlaw Transit, Inc., 313 F. Supp. 2d 759, 762 (N.D. Ill. 2004), which requires

no more than “substantial allegations that the putative class members were

together the victims of a single decision, policy, or plan,” Thiessen v. Gen.

Elec. Capital Corp., 267 F.3d 1095, 1102 (10th Cir. 2001). It is only after the

class has opted in that the Court determines whether the collective

members are, in fact, similarly situated. Brabazon v. Aurora Health Care, Inc.,

No. 10-cv-714, 2011 WL 1131097, at *2 (E.D. Wis. Mar. 28, 2011). Thus, at this

stage, Amandah must show that Alro’s policy of “Alro Time,” in connection

with its practice of calculating hours worked from shift-start time, rather

than punch-in time, results in “a rounding policy that applied uniformly to

all potential plaintiffs and that. . .appears to be inconsistent with FLSA

regulations.” Binissia v. ABM Indus., No. 13-c-1230, 2014 WL 793111, at *5

(N.D. Ill. Feb. 26, 2014).

          The regulations implementing the FLSA provide that “where time

clocks are used, employees who voluntarily come in before their regular

starting time or remain after their closing time, do not have to be paid for

such periods provided, of course, that they do not engage in any work.” 29

C.F.R. § 785.48(a). Additionally, “activities which are preliminary to or

postliminary to [the] principal activity” for which the employee was paid

need not be compensated. 29 U.S.C. § 254(a)(2). The Supreme Court

interpreted this as requiring compensation only for activities that are

“integral and indispensable” to the job. Steiner v. Mitchell, 350 U.S. 247, 256

(1956) (finding that employees’ daily showers and clothing-changes were


                            Page 5 of 8
  Case 2:19-cv-01607-JPS Filed 08/21/20 Page 5 of 8 Document 23
integral and indispensable to the performance of a wet cell battery plant);

c.f. Pirant v. U.S. Postal Serv., 542 F.3d 202, 208 (7th Cir. 2008) (finding that

time spent donning “extensive and unique protective equipment” would

be compensable, but the time that a postal worker spent putting on

standard attire like a “uniform shirt, gloves, and work shoes” would not

be).

          Amandah contends that he and the putative collective are all hourly-

paid, non-exempt workers at each of Alro’s 73 warehouses across the

nation, and that they were all subject to the same “Alro Time” policy and

daily, pre-shift meetings, which required that they come to work at least 15

minutes early. Since Alro’s payroll policy rounded its employees’ start

times from their earlier punch-in times to their later, scheduled shift start

times, Amandah contends that Alro engaged in an impermissible rounding

policy in violation of the FLSA.

          In support of these contentions, he has submitted two worker

declarations (including his own), both from the Wauwatosa Warehouse, as

well as two deposition transcripts from Alro’s corporate employees, a copy

of Defendant’s handbook, and a copy of Alro’s sworn interrogatory

answers. The Court cannot find, based on this evidence, that all of Alro’s

hourly-paid, non-exempt employees were “victims of a common policy or

plan that violated the law.’” Brabazon, 2011 WL 1131097, at *2 (quoting Adair

v. Wis. Bell, Inc., No. 08-cv-280, 2008 WL 4224360, at *3 (E.D. Wis. Sept. 11,

2008)).

          To begin with, the declarations suggest that the majority of the time

spent between punch-in and the start of the shift was spent changing into

uniform. Under Pirant and Steiner, only time spent donning “extensive and

unique protective equipment,” or engaging in activities that are “integral


                            Page 6 of 8
  Case 2:19-cv-01607-JPS Filed 08/21/20 Page 6 of 8 Document 23
and indispensable” to the job, is compensable; time spent getting into a

standard uniform is exempt under the FLSA. 542 F.3d at 208; 350 U.S. at

256. Amandah has provided some evidence that he was expected to be in

uniform and protective gear at the start of the pre-shift meeting at the

Wauwatosa Warehouse, but there is no evidence that this was the

expectation across all other 73 warehouses. Moreover, there is no evidence

that any employee, including Amandah, was ever disciplined for failing to

abide by Alro-time—leading to the inference that if an employee punched-

in to work on the hour of his shift start-time while already wearing his

uniform and protective gear, he would not be sanctioned.

       Even if the Court allows for the doubtful but nevertheless

conceivable FLSA claim that employees at Alro’s Wauwatosa Warehouse

were not compensated for time they spent donning specialized protective

gear, it appears that even this policy was not uniformly applied within the

Wauwatosa Warehouse. While Amandah’s declaration suggests that he

believed he was expected to show up to the pre-shift meeting wearing these

protective items, Matrullo makes no such contention—he only states that

he did, in fact, change into his uniform, and don protective gear, before the

pre-shift meeting. (Docket #14 ¶ 8); (Docket #13 ¶ 6). Amandah’s

understanding of the requirements imposed may be sufficient for him to

bring a singular (if weak) FLSA claim, but he has not proffered enough

evidence to conditionally certify a collective on this basis.

       This is not a case of an explicit rounding policy that was applied

uniformly to similarly situated employees whose start and stop times went

unmonitored by supervisors, as in Abukar v. Reynolds, No. 19-cv-898, 2019

WL 6896154, at *2–3 (E.D. Wis. 2019). This case is more akin to that in Robles

v. Brunswick, where the district court determined that certification was not


                            Page 7 of 8
  Case 2:19-cv-01607-JPS Filed 08/21/20 Page 7 of 8 Document 23
warranted because only one putative class member had been instructed to

begin working upon punching in, the supervisors were tasked with

determining whether an employee was impermissibly working pre-shift,

and there was a strict policy against working overtime. Robles v. Brunswick

Corp., No. 18-cv-1809, 2020 WL 109776, at *7 (E.D. Wis. Jan 9, 2020). The

Court is mindful that the mere existence of a policy forbidding overtime

work is not a prophylaxis against suit if there are other unlawful policies at

play that actually deprive workers from their wages. However, in this case,

as in Robles, there is simply no showing, even at the lenient standard

imposed      upon   conditional   certifications,   that   Alro   imposed   an

impermissible rounding practice as to the collective, and that Amandah is

similarly situated as all other Alro employees. See id.

3.       CONCLUSION

         For the reasons stated above, the Court is constrained to deny

Amandah’s motion for conditional certification.

         Accordingly,

         IT IS ORDERED that Plaintiff’s motion for conditional certification

of the FLSA collective action (Docket #11) be and the same is hereby

DENIED.

         Dated at Milwaukee, Wisconsin, this 21st day of August, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                               Page 8 of 8
     Case 2:19-cv-01607-JPS Filed 08/21/20 Page 8 of 8 Document 23
